          Case 3:20-cv-00677-SDD-SDJ            Document 1      10/08/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA



 JIMMY DOUGLAS                                             CIVIL ACTION NO.

      Plaintiff,
                                                           JUDGE
 versus

 FORESTWOOD APARTMENTS/BATON                               MAGISTRATE JUDGE
 ROUGE LTD., CLK MULTIFAMILY
 MANAGEMENT, C-K FORESTWOOD,
 LLC, C-K FORESTWOOD REALTY
 CORPORATION, AND XYZ INSURANCE
 COMPANY

     Defendants


                                   NOTICE OF REMOVAL

       Defendants, CLK Multifamily Management, LLC; C-K Forestwood LLC; and C-K

Forestwood Realty Corporation (collectively, the “Defendants”) hereby give notice and remove

the civil action entitled Jimmy Douglas v. Forestwood Apartment/Baton Rouge Ltd., CLK

Multifamily Management, C-K Forestwood, LLC, C-K Forestwood Realty Corporation, and XYZ

Insurance Company, bearing Suit No. C-699401, from the 19th Judicial District Court, Parish of

East Baton Rouge, State of Louisiana, to the United States District Court for the Middle District

of Louisiana. This removal is done pursuant to 28 U.S.C. §§ 1441 and 1446, and based on this

Court’s jurisdiction under 28 U.S.C. § 1332

       Title 28 U.S.C. §1446 requires that a short and plain statement of the grounds for removal

accompany any notice of removal. This action may be removed because the Court has diversity of

citizenship jurisdiction pursuant to 28 U.S.C. § 1332 as detailed below.




                                                 1
                                            {N4098988.1}
            Case 3:20-cv-00677-SDD-SDJ             Document 1       10/08/20 Page 2 of 7




A.     Procedural Background

       1.       On September 4, 2020, Jimmy Douglas (“Plaintiff”) filed a civil action entitled

Jimmy Douglas v. Forestwood Apartment/Baton Rouge Ltd., CLK Multifamily Management, C-K

Forestwood, LLC, C-K Forestwood Realty Corporation, and XYZ Insurance Company, bearing

Suit No. C-699401, with the 19th Judicial District Court, Parish of East Baton Rouge, State of

Louisiana (the “State Court Action”).

       2.       The State Court Action was not served on the Defendants until September 14, 2020,

which is when the Defendants first learned of its existence.

       3.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders filed

in the State Court Action are attached hereto as Exhibit 1.

       4.       This Notice of Removal has been timely filed pursuant to 28 U.S.C. § 1446(b).

       5.       Pursuant to 28 U.S.C. §§ 124(c)(2), 98(a), and 1441(a), this Notice of Removal is

properly filed in the Middle District of Louisiana, because the jurisdiction of this Court embraces

the Parish of East Baton Rouge, the parish in which the State Court Action was instituted.

       6.     Pursuant to 28 U.S.C. § 1446(d), undersigned counsel certifies that a copy of the

Notice of Removal will be served promptly on all parties and will be filed with the Clerk of Court

for the 19th Judicial District Court, Parish of East Baton Rouge, State of Louisiana.

B.     Diversity of Citizenship Jurisdiction

       7.       Plaintiff is a citizen of Louisiana both at the time of the institution of the State Court

Action and at the time of removal. See Petition for Damages, included in Ex. 1, at p. 1.

       8.       Defendant CLK Multifamily Management, LLC is a limited liability company with

all members being citizens of states other than Louisiana. No member of CLK Multifamily

Management, LLC is a citizen of Louisiana. Accordingly, CLK Multifamily Management, LLC is

not a citizen of Louisiana. See Ex. 2, Declaration of Michael J. Keith, pp. 1–2, ¶ 5.

                                                    2
                                               {N4098988.1}
             Case 3:20-cv-00677-SDD-SDJ          Document 1       10/08/20 Page 3 of 7




        9.       Defendant C-K Forestwood LLC, is a limited liability company with all members

being citizens of states other than Louisiana. No member of C-K Forestwood LLC, is a citizen of

Louisiana. Accordingly, C-K Forestwood LLC is not a citizen of Louisiana. See id.

        10.      Defendant C-K Forestwood Realty Corporation is a corporation that is incorporated

under the laws of the State of Delaware, with its principal place of business in Woodbury, New

York. Accordingly, C-K Forestwood Realty Corporation is not a citizen of Louisiana. See id. at

p. 2, ¶ 6.

        11.      The citizenship of “XYZ Insurance Company” is disregarded, because, under 28

U.S.C. § 1441(b)(1), “[i]n determining whether a civil action is removable on the basis of the

jurisdiction under section 1332(a) . . . the citizenship of defendants sued under fictitious names

shall be disregarded.”

        12.      Finally, the citizenship of Defendant Forestwood Apartment/Baton Rouge Ltd., can

also be disregarded as it is an improperly-joined party.

        13.      “Improper joinder can be established in two ways: (1) actual fraud in the pleading

of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the

non[]diverse party in state court.” Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir.

2013). The test “is whether the defendant has demonstrated that there is no possibility of recovery

by the plaintiff against an in-state defendant, which stated differently means that there is no

reasonable basis for the district court to predict that the plaintiff might be able to recover against

an in-state defendant.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en

banc). As part of the improper joinder analysis, the “court may pierce the pleadings and consider

summary-judgment type evidence.” Davidson v. Georgia-Pacific, LLC, 819 F.3d 758, 765 (5th

Cir. 2016).



                                                  3
                                             {N4098988.1}
          Case 3:20-cv-00677-SDD-SDJ              Document 1       10/08/20 Page 4 of 7




        14.     Forestwood Apartment/Baton Rouge Ltd., has no connection to any of the other

defendants in this matter and has no connection to the apartment complex at issue in this litigation.

See Ex. 2, Declaration of Michael J. Keith, p. 2, ¶¶ 7–8.

        15.     Furthermore, based on records from the Texas Secretary of State, the state where

Forestwood Apartment/Baton Rouge Ltd., was formed, the entity involuntarily dissolved on July

30, 1997. See Ex. 3, Records from Texas Secretary of State Website.

        16.     Accordingly, based on these facts, it is evident that the Plaintiff cannot state a claim

against Forestwood Apartment/Baton Rouge Ltd., and that there is no possibility of recovery in

this case from that entity.

        17.     Nevertheless, and regardless of the improper joinder, Forestwood Apartment/Baton

Rouge Ltd., prior to its involuntary dissolution, was a citizen of Texas. Thus, it would not destroy

diversity jurisdiction. See id.

        18.     Therefore, there is complete diversity between the Plaintiff and the named

Defendants in this proceeding.

C.      Amount in Controversy

        19.     The amount in controversy requirement is satisfied because a preponderance of the

evidence shows that the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs. 28 U.S.C. § 1332(a). This is a personal injury matter in which Plaintiff alleges

that he suffered “significant bodily injuries.” See Petition for Damages, included in Ex. 1, at p. 2,

¶ 4. In addition to damages for his alleged injuries, Plaintiff is also making a claim for past, present

and future “mental pain, anguish and distress,” “disability,” “loss of enjoyment of life,” and “loss

of earnings, income and/or earning capacity.” See Petition for Damages, included in Ex. 1, at p. 5,

¶ 11.



                                                   4
                                              {N4098988.1}
         Case 3:20-cv-00677-SDD-SDJ              Document 1      10/08/20 Page 5 of 7




       20.     On October 7, 2020, Defendants’ requested that the Plaintiff stipulate that his

damages are less than $75,000, exclusive of interest and costs. See Ex. 4, Email dated October 7,

2020 and attachment. Counsel for Plaintiff refused to sign the stipulation, because the amount in

controversy was not less than $75,000. Ex. 5, Email dated October 8, 2020.

       21.     Via letter dated October 31, 2019, counsel for Plaintiff informed Defendants that

the Plaintiff had “undergone surgery to repair the injuries to his knees and is currently in physical

therapy.” See Ex. 6, Letter dated October 31, 2019. Through her email dated October 8, 2020,

counsel for the Plaintiff clarified that her client underwent a “bilateral quadriceps tendon repair”

purportedly as a result of the incident that forms the basis of this suit. See Ex. 5, Email dated

October 8, 2020.

       22.     Prior to removal, on multiple occasions, Defendants requested medical records

from the Plaintiff regarding his treatment and the cost thereof, but Plaintiff has thus far failed to

provide these records.

       23.     In light of (1) the alleged injuries to Plaintiff, (2) the statement from Plaintiff’s

counsel that the Plaintiff has undergone bilateral quadriceps tendon repair and physical therapy,

(3) the Plaintiff’s claims for lost wages, loss of earning capacity, and other general damages, (4)

Plaintiff’s refusal to stipulate that his damages do not exceed $75,000 exclusive of interest and

costs, and (5) counsel for Plaintiff’s statement that the Plaintiff’s claims exceed $75,000, it is

apparent by a preponderance of the evidence that the amount in controversy in this matter exceeds

the amount of $75,000, exclusive of interests and costs.

       24.     With the requirements for diversity jurisdiction set forth by 28 U.S.C. § 1332

having been met, this Honorable Court has jurisdiction over this matter.

D.     Consent to Removal



                                                  5
                                             {N4098988.1}
         Case 3:20-cv-00677-SDD-SDJ                Document 1     10/08/20 Page 6 of 7




       25.     Under 28 U.S.C. 1446(b)(2)(A), “[w]hen a civil action is removed solely under

section 1441(a), all defendants who have been properly joined and served must join in or consent

to the removal of the action.”

       26.     Here, neither Forestwood Apartment/Baton Rouge Ltd., nor the fictitiously-named

“XYZ Insurance Company” have been served at the time of this removal. See Ex. 1. Accordingly,

their consent to this removal is not required.

       27.     Furthermore, Forestwood Apartment/Baton Rouge Ltd., cannot consent to removal,

because it ceased to exist in 1997. See Ex. 3, Records from Texas Secretary of State Website.

       WHEREFORE, Defendants, having met all the requirements for removal under 28 U.S.C.

§§ 1441, et seq., including all the jurisdictional requirements of 28 U.S.C. § 1332, pray that this

Notice of Removal be deemed good and sufficient and that this matter be removed from the 19th

Judicial District Court, Parish of East Baton Rouge, State of Louisiana, to this Honorable Court.

                                                 Respectfully Submitted,

                                                 /s/ Justin J. Marocco
                                                 Tarak Anada (La. Bar No. 31598)
                                                 Justin J. Marocco (La. Bar No. 35226)
                                                 JONES WALKER LLP
                                                 201 St. Charles Avenue, Suite 4900
                                                 New Orleans, Louisiana 70130
                                                 Telephone: (504) 582-8322
                                                 Facsimile: (504) 589-8322
                                                 tanada@joneswalker.com
                                                 jmarocco@joneswalker.com

                                                 Attorneys   for    Defendants CLK   Multifamily
                                                 Management, LLC; C-K Forestwood, LLC; and C-K
                                                 Forestwood Realty Corporation




                                                    6
                                             {N4098988.1}
         Case 3:20-cv-00677-SDD-SDJ            Document 1      10/08/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal has been electronically

filed in the Court’s CM/ECF system and has been served by email on all counsel of record this 8th

day of October, 2020.

                                            /s/ Justin J. Marocco




                                                7
                                           {N4098988.1}
